Citation Nr: 1727667	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  03-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for otitis externa (also claimed as fungus).

2.  Entitlement to service connection for a bladder neck obstruction, status post transurethral resection of the prostrate, to include as due to ionizing radiation exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from July 1955 to July 1959.  Because he received a dishonorable discharge for a period of active service between July 1959 and November 1960, he is not entitled to service connection for any disabilities incurred or aggravated during this period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO determined that, as new and material evidence had not been received, the Veteran's previously denied claims of service connection for an acquired psychiatric disability, bilateral hearing loss, to include as due to ionizing radiation exposure, otitis externa (also claimed as fungus), and for a gastrointestinal disability, to include as due to ionizing radiation exposure, would not be reopened.

This matter also is on appeal from a July 2004 rating decision in which the RO denied the Veteran's claim of service connection for a bladder neck obstruction, status post transurethral resection of the prostrate (TURP), to include as due to ionizing radiation exposure.  

A videoconference Board hearing was held at the RO in December 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Previously, in January 2009, February 2011 and March 2012, the Board remanded the Veteran's appeal for further development.  The Board is satisfied there was substantial compliance with its remand orders with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Most recently, in December 2016, the Board declined to reopen the Veteran's claims for service connection for an acquired psychiatric disability, bilateral hearing loss, and a gastrointestinal disability.  However, the Board reopened the service connection claim for otitis externa, remanding it along with the remaining claim for service connection for a bladder neck obstruction, status post transurethral resection of the prostrate, for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board remanded the Veteran's appeal for additional development, including readjudication of the issues.  The remand includes specific instruction to readjudicate the claims and to issue a supplemental statement of the case if any benefit sought on appeal is not granted in full.  Review of the record indicates that the RO failed to readjudicate the remaining claims and issue a supplemental statement of the case addressing any denied issues.  A remand for that action is therefore required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review the record and readjudicate the claims for entitlement to (1) service connection for otitis externa (also claimed as fungus) and (2) service connection for a bladder neck obstruction, status post transurethral resection of the prostrate, to include as due to ionizing radiation exposure.

If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

